Blatohford, C. J.
I am not prepared to hold, on this motion for a preliminary injunction, that the second claim of reissue No. 7,729 can, in view of the' text of the specification and of the language of the claim and of the state of the art, be held to extend to anything less than the wide steel or busk marked a, with studs on it, placed near the edge of it, — that is, further from that side of it from which the fastening spring approaches the steels,’ — the fastening spring lying upon the wide steel substantially “near its center or further edge,” for the purpose set forth in the text. The absence of the wide steel, in this view, from the defendant’s two forms of clasp — the three steel and the four steel — makes the question of infringement so doubtful as to make it improper to grant a preliminary injunction.
The Bradford corset clasp and the Cohn corset clasp both of them have the wide steel and the other features above mentioned.